DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 11-14, 19-20, 23-24, 26, 29, 33-37, and 39 are pending.  Applicant’s election of Group I (claims 1-4) and the species of: “inhibiting fibroblast activation” for claim 2; NetG1c for claim 3; and an antibody that specifically binds to NetG1 for claim 4; in the reply filed on April 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-14, 19-20, 23-24, 26, 29, 33-37 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-4 are examined upon their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is the national stage entry of PCT/US18/54994 filed October 9, 2018, which claims the benefit of US provisional application 62/570,694 filed October 11, 2017. Claims 1-4 have an earliest effective filing date of October 11, 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 8, 2020, December 21, 2020 and March 3, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
				
      Improper Markush Grouping
Claim 2 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 2 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: as claimed, the therapeutic regimens utilize agents that have no disclosed structural similarity have very different physiological effects (e.g. inhibits fibroblast activation; inhibits the biologic activity of transforming growth factor (TGF) beta).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon judicial exception without significantly more. The claim(s) recite(s) detecting increased levels of NetG1 in desmoplastic stroma isolated from a human subject . This judicial exception is not integrated into a practical application because the steps recited in addition to the judicial exception (“treating the human subject with a therapeutic regimen”) is not a particular treatment under the considerations of MPEP 2106.04(d)(2). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic treating was well-understood, routine and conventional activities prior to filing.
In Sequenom (at IV) the Court reiterates the position of the district court wherein it notes:
“the ’540 patent does not merely claim uses or applications of cffDNA, it claims methods for detecting the natural phenomenon. Because generally one must be able to find a natural phenomenon to use it and apply it, claims covering the only commercially viable way of detecting that phenomenon do carry a substantial risk of preempting all practical uses of it.”
	The claims in Sequenom are analogous to the instant claims.  The instant claims recite detecting a natural phenomenon – “detecting increased levels of NetG1 in desmoplastic stroma isolated from a human subject; and/or detecting NetG1 in circulating extracellular vesicles; and/or detecting increased pFAK in the stroma.”  Therefore the claims recite at least one judicial exception (Step 2A Prong One: Yes).
	The only additional elements/step recited in the claim is “treating the human subject with a therapeutic regimen.”  This additional step is recited at such a high level of generality that it encompasses any means for treating.  The additional step does not constitute an improvement in the technology because the specification recites regimens that were known in the art at filing and does not set forth any new treatment (Specification, pg. 16).  Additionally, the treatment of the claims does not integrate the judicial exception natural phenomenon because it is not particular to the observation of the natural phenomenon, but is instead merely instructions to "apply" the exception in a generic way of treating. MPEP 2106.04(d)(2)(a).  (Step 2A Prong Two: No).
	Lastly, the additional step of treating subjects in the field to which the claims apply – desmoplastic stroma , was well-understood, routine and conventional activity at the time of filing.  The following prior art teaches antifibrotic therapy for cholangiocarcinomas that are characterized by a prominent desmoplastic stroma (pgs. 3-6 of Sirica et al., Hepatology. 2014 June ; 59(6): 2397–2402). Neither the specification nor the instant claims set forth any new method for treating, therefore the claims fail to provide an inventive concept that amounts to significantly more than the judicial exception itself (Step 2B: No). 
	For all of these reasons, the claims are directed to a natural phenomenon judicial exception without significantly more, and Claims 1-4 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites detecting “increased” levels of NetG1 in desmoplastic stroma isolated from a human subject; and/or “increased” pFAK in the stroma. The term “increased” in claim 1 is a relative term which renders the claim indefinite. The term “increased” is neither defined by the claim, nor does the specification provide a standard for ascertaining the requisite degree. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This affects the scope of all depending claims (claims 2-4).
Claim 2 is further indefinite wherein it attempts to limit the therapeutic regimen by reciting functional language - the elected species of “inhibits fibroblast activation”.  MPEP section 2173.05(g) that states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim'  and thus be indefinite.” It further states the following factors determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. The recitation merely recites an result or effect of the therapeutic regimen; defining the regimen by what it does rather than what it is.  There is no structure encompassed by this recitation and the metes and bounds of the regimen(s) encompassed are unclear (e.g. specific compound; specific dosage; and/or specific administration intervals). Since the claim fails to meet all three criteria set forth in MPEP 2173.05(g), then the claims are rejected as being indefinite.

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming. Claim  recites “a therapeutic regimen”; claim 2 attempts to limit the regimen by activity “inhibits fibroblast activation” (elected).  Claims 3 and 4 are dependent from Claim 1, do not further limit the therapeutic regiment and are therefore included in the rejection.  The claims do not require that the “therapeutic regimen” possess any particular structure or other distinguishing feature and therefore the claims encompass a genus of therapeutic regimens.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163(II)(3)(a)( i)(A), reduction to drawings MPEP 2163(II)(3)(a) (i)(B), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus MPEP 2163(II)(3)(a) (i)(C). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the instant case, the only factor present in the claim is a recitation of requisite activity (inhibits fibroblast activation).  There is not even identification of any particular portion of a structure that must be conserved for this activity. Regarding the agent of the claims the specification states: "[0040] An agent useful in any of the methods of the invention can be any type of molecule, for example, a polynucleotide, a peptide, a peptidomimetic, peptoids such as vinylogous peptoids, chemical compounds, such as organic molecules or small organic molecules, or the like, and can act in any of various ways to promote or diminish a PKR signal … the agent may be an agonist or antagonist”.  Thus, the claims are drawn to a genus of molecules that is defined merely defined by function, namely binding to a prokineticin receptor and inhibiting receptor activity, and the instant specification fails to describe the entire genus of molecules that are encompassed by these claims.  
  The specification fails to provide a representative number of species for the recited genus. The specification describes prokineticin receptors as G-protein coupled receptors that bind prokineticin 1 (PK1) and prokineticin 2 (PK2) to mediate a variety of cellular responses including circadian rhythm, gastric motility, angiogenesis, and pain, to name just a few (Specification ¶ [0004]).  From the specification, it is clear that Applicant is in possession of species of agents (Specification ¶ [0040]).  Thus, the specification fails to provide adequate description for the genus of molecules encompassed by the claims.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, or representative number of species, the specification does not provide adequate written description of the claimed genus.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rollins et al., published July 2016 (cited on the ISR filed 04/09/2020). 
The claims are drawn to a method comprising detecting increased levels of NetG1 in desmoplastic stroma isolated from a human subject and treating the human subject with a therapeutic regimen (claim 1); Applicant has elected the therapeutic regimen “inhibits fibroblast activation” (claim 2); the NetG1 is the elected NetG1c (claim 3); and, detection comprises contacting the isolated desmoplastic stroma with an instantly-elected antibody that specifically binds to NetG1 (Claim 4). 
Desmoplastic stroma is growth of dense connective tissue characterized by hyalinized or sclerotic fibroblasts and disorganized blood vessel infiltration.  Desmoplastic stroma typically occurs as result of injury or neoplasia.
The Rollins prior art discloses microarray data and immunofluorescent staining of human pancreatic Ductal Adenocarcinoma (PDAC) tumor sections (a.k.a. neoplasia). The reference discloses the “data uncovered a significant overexpression of the neuronal protein Netrin-G1… in tumor associated fibroblasts” (pg. 5 and Figure 1). Thus, teaching the detecting increased levels of NetG1 in desmoplastic stroma isolated from a human subject of instant claim 1. The reference discloses use of an anti-NetG1 antibody (“anti-NTNGI”; pg. 15, last line), which teaches detection comprising contacting the isolated desmoplastic stroma with an antibody that specifically binds to NetG1, as recited by instant claim 4. The reference explicitly teaches the expression of Netrin-G1c (instantly-elected “NetG1c” of claim 3) is increased in tumor-associated-fibroblasts (“TAFs”) relative to control (pg. 35 and Figure 5).  Lastly, the reference discloses TGF β was known activator of fibroblasts in desmoplastic stroma (pg. 28, first full paragraph through pg. 29, first paragraph) and that treatment with SB-431542, which at the time was already in clinical trials as a cancer treatment, decreases this activation.  The reference explicitly suggests therapeutic intervention for pancreatic cancer by disrupting Netrin G1 proteins (pg. 9, line 9). Thus, the reference discloses treating human subjects as required by instant claims 1-4.
The method of the invention fails to distinguish over the teachings of the prior art.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649